DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 3-5, 7 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sasagawa (US Patent Publication Number 2015/0205092 A1) in view of Zanders (US Patent Publication Number 2008/0239494 A1).


With regards to claim 3, as referenced above, Sasagawa discloses  wherein the actuator (140) comprises a first actuator and a second actuator, the first actuator and the second actuator are respectively located at two opposite sides of any one of the suspended structures (see Figures 7-8).
With regards to claim 4, as referenced above, Sasagawa discloses, wherein the first actuator comprises at least one oppositely disposed electrode pair, and an upper electrode of the electrode pair is connected to the first reflector and a lower electrode of the electrode pair are disposed n the substrate. (.para. [0094])
With regards to claim 5, as referenced above, Sasagawa discloses wherein the second actuator comprises at least one oppositely disposed electrode pair, and an upper electrode of the electrode pair is disposed on the flexible frame and a lower electrode of the electrode pair is disposed on the substrate. (.para. [0094]).
With regards to claim 7, as referenced above, Sasagawa discloses wherein the holder comprises an island structure, a stripe structure, or a structure surrounding the flexible frame (see Figures 6-8).
With regards to claim 11, as referenced above, Sasagawa fails to teach a second reflector substrate, wherein the second reflector is opposite to the first reflector. In a related endeavor, Zanders teaches a tunable optical device (See Figure 3B) further comprising second reflector (70) substrate, wherein the second reflector (70) is opposite to the first reflector (84).


With regards to claim 12, as referenced above, Sasagawa discloses wherein the support unit, the flexible frame, and the elastic component comprise a conductive material (See Figure 3d).
With regards to claim 13, as referenced above, Sasagawa discloses wherein the first reflector is electrically connected to at least one external electrode pad through the elastic component, the flexible frame, and the support unit (.para. [0020]).
With regards to claim 14, as referenced above, Sasagawa discloses wherein the actuator comprises a thermal actuator, a piezoelectric actuator, an electrostatic actuator, or an oppositely disposed electrode pair (.para. [0057]).
With regards to claim 15, as referenced above, Sasagawa discloses wherein the actuator comprises at least one oppositely disposed electrode pair, wherein an upper electrode of  the electrode pair is connected to the first reflector (114) (.para, [0068]) or disposed on the flexible frame, and a lower electrode of the electrode pair (116) is disposed on the substrate (.para. [0094]).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sasagawa (US Patent Publication Number 2015/0205092 A1) in view of Zanders (US Patent Publication Number 2008/0239494 A1)  as applied to independent claim 1 above, and further in view of Wang (CA Patent Number 2770937 A1).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified, the tunable optical device, as taught by Sasagawa and Zanders, with the flexible frame  as taught by Wang, for the purpose of providing sufficiently large and reliable displacement of the mirror (Page 1,lines 9-10).
With regards to claim 9, as referenced above Sasagawa and Zanders fail to teach wherein a part of the support unit is located between the body and any one of the wing structures. In a related endeavor, Wang teaches wherein a part of the support unit (6) is located between the body (2) and any one of the wing structures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified, the tunable optical device, as taught by Sasagawa, Zanders and Wang, with the flexible frame  as taught by Wang, for the purpose of providing sufficiently large and reliable displacement of the mirror (Page 1,lines 9-10).
With regards to claim 10, as referenced above Sasagawa and Zanders fail to teach wherein the body surrounds the first reflector, and the elastic component is located between the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified, the tunable optical device, as taught by Sasagawa, Zanders and Wang, with the flexible frame body, as taught by Wang, for the purpose of providing sufficiently large and reliable displacement of the mirror (Page 1, lines 9-10).

Claims 6, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sasagawa (US Patent Publication Number 2015/0205092 A1) in view of Zanders (US Patent Publication Number 2008/0239494 A1)  as applied to claims 5 and 15 above, and further in view of Wang (US Patent Number US 2015/0124263 A1).
With regards to claim 6, as referenced above, Sasagawa and Zanders fail to teach wherein the number of the electrode pair is two, the two electrode pairs are symmetrically disposed with respect to the horizontal direction and respectively located at two opposite sides of the first reflector. In a related endeavor, Antlia teaches a tunable optical device teaches wherein the number of the electrode pair is two, the two electrode pairs are symmetrically disposed with respect to the horizontal direction and respectively located at two opposite sides of the first reflector.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified, the tunable optical device, as taught by Sasagawa and Zanders, with the electrodes , as taught by Antlia, for the purpose of providing makes it possible to avoid substantial offset voltages in the control of the actuators, (.para. [0024]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified, the tunable optical device, as taught by Sasagawa, with the electrode pad, as taught by Antlia, for the purpose of providing makes it possible to avoid substantial offset voltages in the control of the actuators (para. [0024]).
With regards to claim 17, as referenced above, Sasagawa and Zanders fail to teach wherein the lower electrode disposed on the substrate is electrically connected to a second external electrode pad or a third external electrode pad. In a related endeavor, Antlia teaches a tunable optical device (See Figure 2 and 6) wherein the lower electrode disposed on the substrate is electrically connected to a second external electrode pad or a third external electrode pad (see Figures 4a, 4b and 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified, the tunable optical device, as taught by Sasagawa and Zanders, with the electrode pad, as taught by Antlia, for the purpose of providing makes it possible to avoid substantial offset voltages in the control of the actuators (para. [0024]).

18 is rejected under 35 U.S.C. 103 as being unpatentable over Sasagawa (US Patent Publication Number 2015/0205092 A1) in view  of Zanders (US Patent Publication Number 2008/0239494 A1). in further view of Antlia (US Patent Publication Number 2015/0124263 A1).
With regards to independent claim 18, Sasagawa discloses a tunable optical device (see Figure 7 and 8) a tunable optical device (see Figure 7 and 8), comprising: a substrate (120); at least one support unit (118), comprising: at least one holder (116) fixed onto the substrate; and at least two suspended structures (140); a flexible frame (134), the suspended structures are symmetrically disposed with respect to a horizontal direction and respectively located at two opposite sides of the flexible frame, wherein the suspended are parallel to the substrate, wherein the flexible frame is secured to the suspended structures and the suspended structures and the suspended structures are connected to the holder, and the flexible frame is suspended above the substrate  and the flexible frame is connected to the holder through the suspended structures and suspended over the substrate (120), an elastic component connected to the body of the flexible frame, wherein a stiffness of the elastic component in a Z-axis direction is smaller than a stiffness of the flexible frame in the Z-axis direction and the Z-axis direction is parallel to a normal direction of the substrate; (.para. [0009]; .para. [0100] and Figure 8)); a first reflector (114) connected to the elastic component, a second actuator, wherein the second actuator and the first actuator (140) are respectively located at two opposite sides of any one of the suspended structures, and the second actuator (140) is located between each of the wing structures of the flexible frame and the substrate, the suspended structures, the flexible frame, the elastic component and the first reflector are coplanar before a bias voltage being applied to the actuator (See Figure 8 “xy-plane), a first external electrode pad disposed on the substrate, wherein the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified, the tunable optical device, as taught by Sasagawa, with the actuator,  as taught by Zanders, for the purpose of providing creates an electrostatic attraction that can be varied (.para.[0026]).	

In a related endeavor, Antila teaches a tunable optical device (See Figure 2 and 6) further comprising second reflector (31 and 61) substrate, wherein the second reflector (61) is opposite to the first reflector (31) a first actuator located between the first reflector (31) and the substrate (36), wherein the first actuator (34)comprises an oppositely disposed first electrode pair and an oppositely disposed second electrode pair (See Figures 4a and 4b), wherein a first upper electrode of the first electrode pair and a second upper electrode of the second electrode pair are respectively connected to the first reflector, and a first lower electrode of the first electrode pair and a second lower electrode of the second electrode pair are respectively disposed on the substrate (see Figures 4a and 4b);  wherein the second actuator comprises an oppositely disposed third electrode pair and an oppositely disposed fourth electrode pair, and a third upper electrode of the third electrode pair and a fourth upper electrode of the fourth electrode pair are respectively disposed on the two wing structures and a third lower electrode of the third electrode pair and a fourth lower electrode of the fourth electrode pair are respectively disposed on the substrate (see Figures 4a and 4b); the third upper electrode and the fourth upper electrode are electrically connected to the first external electrode pad respectively through the flexible frame (82), the suspended structures (99a), and the holder ; a second external electrode pad disposed on the substrate, wherein the first lower electrode and the second lower electrode are electrically connected to the second external electrode pad respectively; and a third external electrode pad disposed on the substrate, wherein the third lower  electrode and the fourth lower electrode are electrically connected to the third external electrode pad respectively (see Figures 4a, 4b and 6).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOURNEY F SUMLAR/Examiner, Art Unit 2872    
29 January 2021                                                                                                                                                                                                    

/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872